DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 11-14, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-6, 11-14, and 18 recite a broad range as well as narrow ranges.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,054,224 to Nagai et al. cited in Information Disclosure Statement filed 27 March 2020 (herein Nagai) in view of U.S. Pre-grant Publication 2012/0108694 to Malet et al. (herein Malet).
Regarding claim 1, Nagai teaches an electrical insulating polyester film (Col 1, lines 60-61) wherein the polyester is the esterification product of a carboxylic acid such as terephthalic acid or naphthalene dicarboxylic acid and a glycol component such as ethylene glycol and cyclohexane dimethanol (Col 2, line 15-28).  Nagai teaches that the film has a thickness of from 25 to 350 µm (Col 4, lines 28-33) which overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Nagai is silent as to there being a polyether amide present in the film.
Malet teaches a block copolymer alloy (abstract) comprising a rigid polyamide block and at least one soft block (paragraph 0049) wherein the at least one soft block is a polyether block (paragraph 0057).  Malet teaches that the block copolymer alloy can be included in a composition with a thermoplastic matrix polymer at 5 to 30 wt% (paragraphs 0067-0068) wherein the thermoplastic matrix polymer can be a polyester (paragraph 0069).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the film of Nagai to include the block copolymer alloy of Malet in the concentrations of Malet in order to improve the antistatic properties of the film (paragraph 0067).
Regarding claim 2, Nagai and Malet teach all the limitations of claim 1 as discussed above.
While Nagai teaches that inorganic particles can be added (Col 4, lines 10-14), Nagai teaches that alternatives can be used including other polymers (Col 3, lines 53-62) and organic particles (Col 4, lines 5-10).  Furthermore, Nagai does not teach that inorganic particles are required.  Therefore, Nagai as modified according to Malet meets the claimed limitations.
Regarding claims 3 and 5-6, Nagai and Malet teach all the limitations of claim 1 as discussed above.
Nagai and Malet are silent as to the film having the claimed properties; however, the film of Nagai as modified according to Malet has substantially the same structure and is made using substantially the same materials as the inventive examples disclosed in the instant specification (See paragraph 0042 and Tables 1-3 of the instant specification).  Therefore, one of ordinary skill in the art would reasonably expect the film of Nagai as modified according to Malet to meet the claimed limitations.
Regarding claim 3, Nagai and Malet teach all the limitations of claim 1 as discussed above.
Nagai teaches that the film has a thickness of from 25 to 350 µm (Col 4, lines 28-33) which overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claims 7 and 9, Nagai and Malet teach all the limitations of claim 1 as discussed above.
As discussed above, Nagai teaches the polyester is the esterification product of a carboxylic acid such as terephthalic acid or naphthalene dicarboxylic acid and a glycol component such as ethylene glycol and cyclohexane dimethanol (Col 2, line 15-28).  Furthermore, the film of Nagai as modified according to Malet contains from 5 to 30 wt% of a polyether block polyamide alloy.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 8, Nagai and Malet teach all the limitations of claim 1 as discussed above.
Nagai teaches that the polyester film is biaxially oriented (Col 2, lines 56-59).
Claims 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,054,224 to Nagai et al. cited in Information Disclosure Statement filed 27 March 2020 (herein Nagai) in .
Regarding claim 10, Nagai teaches an electrical insulating polyester film (Col 1, lines 60-61) wherein the polyester is the esterification product of a carboxylic acid such as terephthalic acid or naphthalene dicarboxylic acid and a glycol component such as ethylene glycol and cyclohexane dimethanol (Col 2, line 15-28).  Nagai teaches that the film has a thickness of from 25 to 350 µm (Col 4, lines 28-33) which overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Nagai is silent as to there being a polyether amide or a thermally conductive filler present in the film.
Regarding the polyether amide, Malet teaches a block copolymer alloy (abstract) comprising a rigid polyamide block and at least one soft block (paragraph 0049) wherein the at least one soft block is a polyether block (paragraph 0057).  Malet teaches that the block copolymer alloy can be included in a composition with a thermoplastic matrix polymer at 5 to 30 wt% (paragraphs 0067-0068) wherein the thermoplastic matrix polymer can be a polyester (paragraph 0069).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the film of Nagai to include the block copolymer alloy of Malet in the concentrations of Malet in order to improve the antistatic properties of the film (paragraph 0067).
Regarding the thermally conductive filler, Miller teaches a conductive polymer composition wherein a base polymer matrix is loaded with fillers (abstract) such that a thermally conductive filler is uniformly dispersed throughout the resin (Col 7, lines 63-67).  Miller teaches that the thermally conductive filler can be alumina (Col 9, lines 33-35) and have a spherical shape with a particle size of 0.1 to 1000 micron (Col 9, lines 50-54).
It would have bene obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the film of Nagai to include the thermally conductive filler of Miller in order to impart thermal conductive properties to the film (Col 8, lines 1-2).
Regarding claims 11 and 13-14, Nagai, Malet, and Miller teach all the limitations of claim 10 as discussed above.
Nagai, Malet, and Miller are silent as to the film having the claimed properties; however, the film of Nagai as modified according to Malet and Miller has substantially the same structure and is made using substantially the same materials as the inventive examples disclosed in the instant specification (See paragraph 0042 and Tables 1-3 of the instant specification).  Therefore, one of ordinary skill in the art would reasonably expect the film of Nagai as modified according to Malet and Miller to meet the claimed limitations.
Regarding claim 12, Nagai, Malet, and Miller teach all the limitations of claim 10 as discussed above.
Nagai teaches that the film has a thickness of from 25 to 350 µm (Col 4, lines 28-33) which overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claims 15 and 17, Nagai, Malet, and Miller teach all the limitations of claim 10 as discussed above.
As discussed above, Nagai teaches the polyester is the esterification product of a carboxylic acid such as terephthalic acid or naphthalene dicarboxylic acid and a glycol component such as ethylene glycol and cyclohexane dimethanol (Col 2, line 15-28).  Furthermore, the film of Nagai as modified according to Malet contains from 5 to 30 wt% of a polyether block polyamide alloy.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 16, Nagai, Malet, and Miller teach all the limitations of claim 10 as discussed above.
Nagai teaches that the polyester film is biaxially oriented (Col 2, lines 56-59).
Regarding claims 18-20, Nagai, Malet, and Miller teach all the limitations of claim 10 as discussed above.
Nagai as modified according to Malet and Miller contains a thermally conductive filler that is alumina (Col 9, lines 33-35) and has a spherical shape with a particle size of 0.1 to 1000 micron (Col 9, lines 50-54).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783